Citation Nr: 0929975	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-24 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision, which reopened 
and denied the Veteran's hepatitis C claim and refused to 
reopen his claim of service connection for a bipolar 
disorder.  

The Veteran originally brought claims of service connection 
for hepatitis C and a bipolar disorder in April 1999, which 
were denied in a July 1999 rating decision.  In November 
2004, the Veteran sought to reopen these claims of service 
connection.

Regardless the RO's decisions regarding reopening the 
Veteran's claims, the Board is nevertheless required to 
address the issues to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.  

In April 2005, the RO granted the Veteran's request to reopen 
and denied the claim of service connection for hepatitis C 
and denied the Vetenran's request to reopen his claim of 
service connection for bipolar disorder.  The Veteran filed a 
notice of disagreement in September 2005.  In August 2006, he 
tendered a travel board hearing request with his VA Form 9.  
A hearing has not been scheduled nor has this request for 
such a hearing been withdrawn.  Due process considerations 
require remand so that the Veteran may present his arguments.  
The Board finds that the Veteran should be scheduled for a 
travel board hearing.  See 38 C.F.R. §§ 20.700; 20.1304.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing.  A letter notifying him of this 
hearing should be sent to the Veteran and 
his representative.  He should be informed 
of the consequences of failing to appear 
for the hearing.  All communications with 
the Veteran and his representative 
regarding the scheduling of the travel 
board hearing should be documented in the 
claims folder.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

